Citation Nr: 1528749	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, denied the Veteran's claim for entitlement to a TDIU.

As support for his claim, he had a videoconference hearing in March 2015 before the undersigned Veterans Law Judge of the Board.  Unfortunately, a transcript of the hearing could not be made, owing to a malfunction in the recording equipment. In May 2015, the Veteran was sent a letter notifying him of this and asking him whether he wanted another hearing.  In his response later in May 2015, he declined to have another hearing and indicated that he wanted his appeal, instead, considered based on the existing evidence of record.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran did not receive a VCAA notice letter informing him how to substantiate his TDIU claim.  However, his claim was readjudicated in a December 2011 Statement of the Case (SOC).  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no indication in the record that additional evidence relevant to the issues decided below is available and not part of the claims file.  The Veteran's service treatment records (STRs), VA medical treatment records, private medical treatment records and Social Security Administration (SSA) records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Entitlement to a TDIU

The Veteran claims that his service-connected disabilities hinder him from securing and maintaining gainful employment.  Specifically, he asserts that his peripheral neuropathy of the lower and upper extremities prohibits prolonged standing and use of his hands.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is currently service connected for anxiety disorder, not otherwise specified (NOS) rated as 30 percent disabling, effective February 25, 2010; type II diabetes mellitus (DM), rated as 20 percent disabling, effective February 27, 2008; peripheral neuropathy of the left and right lower extremities associated with DM, which are separately rated as 10 percent disabling, February 25, 2010; peripheral neuropathy of the left and right upper extremities associated with DM, which are separately rated as 20 percent disabling, February 25, 2010; and erectile dysfunction (ED) associated with DM, rated as 0 percent disabling, effective February 25, 2010; with a combined evaluation of 70 percent, effective February 25, 2010.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU, effective February 25, 2010.  See 38 C.F.R. § 4.16(a). 

In this case, however, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Further, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014).").  

Turning now to the relevant facts.  A review of the records reflects that the Veteran has an associate's degree and a certificate in accounting.  The evidence of record also shows that he worked in purchasing for over 33 years post-service.  Additionally, the Veteran is in receipt of SSA disability insurance benefits effective July 15, 2004, but based on myasthenia gravis and osteoarthritis of the knees status post bilateral knee replacement, which are nonservice-connected disabilities.   Further a review of his SSA medical records reveals that although the Veteran had knee replacement surgeries, he continued to have difficulty walking for any significant period of time.

In support of his claim for TDIU, the Veteran submitted a December 2010 private medical opinion from Dr. S.T.  Dr. S.T. stated he treated the Veteran for DM.  He commented that the Veteran had diabetic neuropathy bilateral upper and lower extremities secondary to DM.  Moreover, Dr. S.T. observed that diabetic neuropathy bilateral upper and lower extremities affected the Veteran's functional ability for any possible employment that would involve prolonged standing and use of hands.  He, however, stated that the Veteran's DM was under good control with his daily regimen of strict diet and exercise.

A May 2010 VA examination regarding the Veteran's DM reflected that he was on oral medication and a restricted diet.  His complications for DM were noted as ED and peripheral neuropathy of the upper and lower extremities.  Sensory tests revealed that the Veteran had mild decreased monofilament of hands and feet.  The examiner observed that the Veteran had retired in 1999 due to myasthenia gravis.  He, however, commented that the Veteran's DM and associated complications - ED and peripheral neuropathy of the bilateral upper and lower extremities - did not have an effect on the Veteran's usual occupation or daily activities.

In addition, the Veteran had a May 2010 mental health evaluation.  The examiner noted that the Veteran had worked for 30 years in purchasing and then as a manager for a different company for 2.5 years until he was laid off in 2002.  On mental status examination, the Veteran was clean and appropriately dressed.  His psychomotor activity was said to be "restless", but his speech was spontaneous, clear and coherent.  The Veteran was cooperative and attentive.  His affect was appropriate but his mood was anxious.  Also, the Veteran was oriented to person, place and time.  The examiner noted he had a short attention span and while his remote and immediate memories were normal, his recent memory was mildly impaired.  He had complaints of fragmented sleep and difficulty concentrating.  The examiner diagnosed him with anxiety disorder, NOS.  He observed that the Veteran had a friend whom he played golf with and had even joined a couples' golf league.  He noted the Veteran's reports of staying in touch with a former co-worker.  The examiner stated that the Veteran appeared to appropriately interact with others and was capable of attending to his basic activities of daily living.  He further commented that the Veteran was able to meet his family responsibilities and his daily routine demands and obligations.  The examiner concluded that the Veteran's overall quality of life appeared to be minimally affected by his anxiety symptoms at that time.

The May 2010 VA examiner was asked to submit additional comment regarding the effect of the Veteran's DM and associated peripheral neuropathy of the upper and lower extremities as well as ED on his employability.  To this end, the May 2010 VA examiner submitted a February 2012 medical opinion that these service-connected disabilities were not likely to impact the Veteran's ability to obtain and maintain substantially gainful fulltime sedentary or non-sedentary physical employment as per the limitations noted on the examination.  In reaching this conclusion, the examiner observed that the Veteran was only taking metformin for his DM and was not at risk for a hypoglycemic reaction, which would impact his employability.  He also stated that ED secondary to DM neuropathy did not impact any aspect of the Veteran's employability.  In addition, the examiner stated that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities did not impact his employability because it was not documented to impact any sedentary or non-sedentary activity.

The May 2010 VA mental health examiner was asked to comment concerning the impact of the Veteran's anxiety disorder, NOS, on his employability.  In a December 2012 opinion, he opined that the Veteran's service-connected anxiety disorder did not appear to have any significant negative impact upon his ability to obtain and maintain substantially gainful employment.  The examiner observed that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  He reiterated that the Veteran participated in a couples' golf league and enjoyed bicycling and walking.  In addition, he stated that the Veteran appeared capable of interacting appropriately with his wife and family and maintained contact with a former co-worker.  The examiner further commented that there were no significant mental status issues that would undermine his ability to sustain competitive, gainful employment.

More recently, in January 2014, the Veteran had another VA examination for his DM and peripheral neuropathy of the bilateral upper and lower extremities.  This examiner observed that the Veteran's DM was managed by a restricted diet and an oral hypoglycemic agent.  The Veteran reported that he engaged in exercise such as walking to control his sugar levels.  Regarding his peripheral neuropathy, the Veteran stated that he had numbness and lack of feeling in his hands and feet.  He reported that his extremities were always cold and he could not grip with his hands like he used to, but did not drop items and had no falls.  The symptoms included severe constant, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and numbness in both his upper and lower extremities.  Strength testing revealed normal bilateral elbow flexion, elbow extension and normal wrist extension.  His grip strength revealed less than normal movement evidenced by a 4 out of 5 rating, but normal pinch strength for both his right and left sides.  Both his right and left knees had normal flexion and extension strength as well as normal ankle plantar flexion and dorsiflexion in both his right and left ankles.  The Veteran's deep tendon reflexes were also normal.  He, however, had decreased monofilament testing bilaterally in his inner/outer forearms, hands and fingers, knees/thighs, ankles/lower legs, and feet and toes.  The Veteran's position senses (grasp index finger/great toe on sides) were normal bilaterally in his upper and lower extremities.  The examiner diagnosed the Veteran with bilateral mild incomplete paralysis of the upper and lower extremities.  Regarding whether the Veteran's DM and associated complications impacted his ability to work, the examiner noted the Veteran's reports that he could not walk or stand more than 10 to 15 minutes because his feet got numb and he became extremely agitated.  The examiner also noted the Veteran's statements that he had decreased strength in both hands when he tried to grip items.

He also had a VA mental health evaluation in January 2014.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and anxiety disorder, NOS.  She observed that the symptoms associated with the Veteran's adjustment disorder were his concerns about his physical health and declining physical function as well as family stressors.  The examiner also stated that the symptoms associated with the Veteran's anxiety disorder, NOS, were irritability, social avoidance, and preoccupation with effects of his Vietnam service on his life.  The Veteran reported that he had slowed down due to his neuropathy in all extremities.  He complained about being unable to grip things with his hands and difficulty walking.  The examiner stated that the Veteran retired when offered a package in 1999 after working 29 years in purchasing.  The examiner noted the Veteran's reports that this was a blow because he wanted to work at least 10 more years.  She also commented that the Veteran worked as a manager for another company for 2 -3 years before being laid off in 2002.  The examiner, however, opined that while a mental condition had been formally diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning to require continuous medication.  She commented that although the Veteran attributed all of his mental health issues to his service-connected anxiety disorder, it was apparent from her evaluation of the Veteran that other stressors unrelated to his service experience have resulted in anxiety and depression symptoms that were distinct and distinguishable from his previously found service-connected condition.  

In addition, as support for this claim, the Veteran has submitted a May 2014 private medical opinion letter from Dr. Z.L., who stated that he had been treating the Veteran's neuropathy.  He noted the Veteran's complaints of discomfort in hands and feet, which affected his ability to function on a day-to-day basis.  Dr. Z.L. stated that the Veteran underwent an EMG/nerve conduction study, which did reveal evidence of an axonal sensory neuropathy in the lower extremities.  He observed, however, that there was no evidence of a large fiber sensory neuropathy in the upper extremities, but a small fiber neuropathy was still a possibility.  Dr. Z.L. explained that the shortcomings of an EMG/nerve conduction study are that it is unable to pick up small fiber neuropathy.  In any event, he stated that the clinical symptoms do contribute to the Veteran's disability requiring him to take medication to control the symptoms.

Dr. S.T. also submitted an additional medical opinion letter in May 2014 stating that the Veteran was unable to stand or walk greater than 15 minutes due to bilateral foot numbness, tingling and cold intolerance.  He observed that the Veteran had decreased strength in his bilateral extremities with weak grip.  Dr. S.T., therefore, opined that it was his professional opinion that the Veteran was unemployable for any occupation due to his medical conditions.

Moreover, in a May 2014 statement, the Veteran's wife reported that the Veteran's health had slowly deteriorated over the past several years.  She stated that since the Veteran was diagnosed with DM, he had lost feeling in his hands and feet.  She described how the Veteran's hands and feet were always cold and he had poor circulation in his upper and lower extremities.  In addition, she reported that when they went on short walks, the Veteran would always look for a place to sit because he could only walk for 10 to 15 minutes without getting tired.  She stated that the Veteran had a hard time standing without discomfort in his legs and feet and no longer had the strength in his arms to lift heavy objects.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  As already noted above, the Veteran has an associate's degree and a certificate in accounting.  Moreover, he has many years of experience working in non-sedentary and sedentary employment with over 33 years in purchasing.  The overwhelming evidence of record shows that the Veteran is able to obtain and maintain sedentary employment.  Therefore, the Veteran's education and work history would not interfere with his ability to work in a sedentary position.  

Further, each VA examiner who addressed the matter determined that the Veteran was capable of gainful employment.  The VA mental health examiners determined that the Veteran's anxiety disorder, NOS, did not impact his occupational and activities of daily living.  In addition, the VA examiners and Dr. S.T. concurred that the Veteran's DM was well-controlled.  Differing opinions between the VA examiners and the Veteran's private physicians arise concerning the effects of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The May 2010 VA examiner and his subsequent February 2012 medical opinion reflect that the Veteran's  peripheral neuropathy of the bilateral upper and lower extremities and ED had no effect on his employability, whether performing sedentary or non-sedentary work.  The January 2014 VA examiner while noting that the Veteran had peripheral neuropathy of the bilateral upper and lower extremities found that they were mild after conducting the appropriate sensory tests.  Even Dr. Z.L. stated that the EMG tests showed that there was no evidence of a large fiber sensory neuropathy in the upper extremities, although commenting that the Veteran's clinical symptoms do contribute to the Veteran's disability.  

The Veteran is competent and capable of stating that he has encountered difficulties in securing and maintaining substantial employment.  Likewise, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The Board, however, does not doubt the Veteran's own statements of symptoms nor those described by Dr. Z.L. and Dr. S.T., but the evidence does not show they are severe enough to prevent the Veteran from securing and following a substantially gainful occupation considering his education and work experience.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to a TDIU is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


